
	
		II
		112th CONGRESS
		1st Session
		S. 272
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Manchin (for
			 himself, Mr. Rockefeller,
			 Ms. Murkowski, Mr. Wicker, Mr.
			 Boozman, Ms. Landrieu,
			 Mr. Hoeven, and Mr. Portman) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify and confirm the authority of the Environmental Protection Agency to
		  deny or restrict the use of defined areas as disposal sites for the discharge
		  of dredged or fill material.
	
	
		1.Short titleThis Act may be cited as the
			 EPA Fair Play
			 Act.
		2.Permits for
			 dredged or fill material
			(a)In
			 generalSection 404(c) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended in the first
			 sentence by striking The Administrator and inserting
			 Until such time as a permit under this section has been issued by the
			 Secretary, the Administrator.
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 18, 1972.
			
